Exhibit Interim consolidated financial statements of New Gold Inc. September 30, 2009 (Unaudited) New Gold Inc. September 30, 2009 Table of contents Consolidated statements of operations 1 Consolidated statements of comprehensive loss 2 Consolidated balance sheets 3 Consolidated statements of shareholders’ equity 4 Consolidated statements of cash flows 5 Notes to the consolidated financial statements 6-31 New Gold Inc. Consolidated statements of operations Three and nine month periods ended September 30 (Expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 $ Revenues 88,491 49,171 192,015 106,346 Operating expenses (51,075) (29,006) (109,122) (58,959) Depreciation and depletion (14,820) (6,645) (33,954) (11,383) Earnings from mine operations 22,596 13,520 48,939 36,004 Corporation administration (i) (5,527) (8,334) (15,299) (15,046) Business combination transaction costs - - (6,583) - Exploration (2,416) (2,114) (5,095) (3,138) Goodwill impairment charge (Note 4 (a)) - - (189,634) - Earnings (loss) from operations 14,653 3,072 (167,672) 17,820 Other income (expense) Realized and unrealized (loss) gain on gold contracts (Note 11 (a)) (905) - 7,256 - Realized and unrealized gain on fuel contracts (Note 11 (b)) - - 797 - Realized and unrealized gain on investments 5,288 - 14,987 - Interest and other income 629 1,123 3,533 5,086 Gain on redemption of long-term debt - - 14,236 - Interest and finance fees (1,192) (263) (2,379) (1,076) (Loss) gain on foreign exchange (8,894) 18,188 (41,486) 14,848 Earnings (loss) before taxes 9,579 22,120 (170,728) 36,678 Income and mining taxes (3,483) (4,115) (10,411) (5,205) Net earnings (loss) from continuing operations 6,096 18,005 (181,139) 31,473 Loss from discontinued operations, net of taxes (1,995) (166,858) (5,527) (175,287) Net earnings (loss) 4,101 (148,853) (186,666) (143,814) Earnings (loss) per share from continuing operations Basic 0.02 0.08 (0.65) 0.25 Diluted 0.02 0.08 (0.65) 0.23 Loss per share from discontinued operations, net of taxes Basic (0.00) (0.79) (0.02) (1.39) Diluted (0.00) (0.76) (0.02) (1.30) Earnings (loss) per share Basic 0.01 (0.70) (0.67) (1.14) Diluted 0.01 (0.68) (0.67) (1.07) Weighted average number of shares outstanding (in thousands) Basic 362,791 212,199 278,551 126,321 Diluted 370,727 218,844 278,551 134,628 (i)Stock option expense (a non-cash item included in corporation administration) (1,909) (2,534) (4,846) (5,712) See accompanying notes to the unaudited consolidated financial statements. Page 1 New Gold Inc. Consolidated statements of comprehensive loss Three and nine month periods ended September 30 (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 $ Net earnings (loss) 4,101 (148,853) (186,666) (143,814) Other comprehensive loss Unrealized losses on mark-to- market of gold contracts (23,447) - (23,447) - Unrealized losses on mark-to- market of fuel contracts (724) - (724) - Future income tax 9,427 - 9,427 - Total other comprehensive loss (14,744) - (14,744) - Total comprehensive loss (10,643) (148,853) (201,410) (143,814) See accompanying notes to the unaudited consolidated financial statements. Page 2 New Gold Inc. Consolidated balance sheets (Expressed in thousands of U.S. dollars) (Unaudited) September 30 December 31 2009 2008 Assets $ $ Current assets Cash and cash equivalents 242,586 182,013 Restricted cash (Note 5) 7,500 - Accounts receivable 11,601 11,232 Inventories (Note 6) 92,263 23,265 Future income and mining taxes 986 2,690 Prepaid expenses and other 5,992 4,991 Current assets of operations held for sale (Note 8) 11,657 18,746 372,585 242,937 Mark-to-market gain on fuel contracts 46 - Investments (Note 7) 88,315 77,016 Mining interests (Note 9) 1,988,885 1,609,224 Future income tax asset 39,538 - Reclamation deposits and other 16,108 4,900 Assets of operations held for sale (Note 8) 26,412 23,624 2,531,889 1,957,701 Liabilities Current liabilities Accounts payable and accrued liabilities 39,065 28,455 Current portion of long-term debt (Note 10) 31,404 - Current portion of mark-to-market loss on gold contracts (Note 11 (a)) 13,548 - Current portion of mark-to-market loss on fuel contracts (Note 11 (b)) 97 - Income and mining taxes payable 12,867 5,126 Current liabilities of operations held for sale (Note 8) 8,908 20,120 105,889 53,701 Reclamation and closure cost obligations 17,075 9,005 Mark-to-market loss on gold contracts (Note 11 (a)) 63,237 - Future income and mining taxes 341,241 224,068 Long-term debt (Note 10) 233,750 212,387 Employee benefits and other 5,147 3,808 Liabilities of operations held for sale (Note 8) 19,316 12,944 785,655 515,913 Shareholders' equity Common shares 1,804,457 1,321,110 Contributed surplus 77,228 65,409 Share purchase warrants 157,464 145,614 Equity component of convertible debentures 21,604 21,604 Accumulated other comprehensive loss (16,310) (406) Deficit (298,209) (111,543) (314,519) (111,949) 1,746,234 1,441,788 2,531,889 1,957,701 Commitments and contingencies (Note 15) Approved by the Board (Signed) Robert Gallagher Robert Gallagher, Director (Signed) James Estey James Estey, Director See accompanying notes to the unaudited consolidated financial statements. Page 3 New Gold Inc. Consolidated statements of shareholders' equity Nine month period ended September 30, 2009 (Expressed in thousands of U.S. dollars, except share amounts) (Unaudited) Nine months ended Year ended September 30, 2009 December 31,2008 Common shares (number of shares) Balance, beginning of period 212,840,746 72,629,140 Shares issued 30,705,000 - Shares issued for mineral properties 25,000 - Acquisition of Western Goldfields, net of share issue costs (Note 4 (a)) 142,796,287 - Acquisition of Metallica (Note 4 (b)(i)) - 87,447,821 Acquisition of NGI (Note 4 (b)(ii)) - 37,005,717 Exercise of options 1,317,000 424,090 Exercise of special warrants - 14,772,333 Exercise of warrants - 561,645 387,684,033 212,840,746 Common shares $ $ Balance, beginning of period 1,321,110 339,796 Shares issued 103,318 - Shares issued for mineral properties 63 - Acquisition of Western Goldfields, net of share issue costs (Note 4 (a)) 375,367 - Exercise of options 4,599 3,022 Exercise of special warrants - 80,448 Exercise of warrants - 3,167 Acquisition of Metallica (Note 4 (b)(i)) - 605,139 Acquisition of NGI (Note 4 (b)(ii)) - 289,538 1,804,457 1,321,110 Contributed surplus Balance, beginning of period 65,409 6,166 Exercise of options (2,776) (1,664) Acquisition of Western Goldfields, net of share issue costs (Note 4 (a)) 9,749 - Acquisition of Metallica (Note 4 (b)(i)) - 7,294 Acquisition of NGI (Note 4 (b)(ii)) - 8,241 Expiry of warrants - 38,333 Stock-based compensation 4,846 7,039 77,228 65,409 Special warrants Balance, beginning of period - 104,166 Exercise of special warrants - (104,166) - - Share purchase warrants Balance, beginning of period 145,614 57,673 Acquisition of Western Goldfields, net of share issue costs (Note 4 (a)) 11,850 - Acquisition of Metallica (Note 4 (b)(i)) - 46,674 Acquisition of NGI (Note 4 (b)(ii)) - 57,415 Exercise of special warrants - 23,718 Exercise of warrants - (1,533) Expiry of warrants - (38,333) 157,464 145,614 Equity component of convertible debentures Balance, beginning of period 21,604 - Acquisition of NGI (Note 4 (b)(ii)) - 21,604 21,604 21,604 Accumulated other comprehensive loss Balance, beginning of period (406) (1,566) Net change in fair value of hedging instruments (Note 11) (14,744) - Reclassification of gains on available-for-sale investments to earnings (1,160) - Unrealized gain on available-for-sale investments - 1,160 (16,310) (406) Deficit Balance, beginning of period (111,543) (8,864) Net loss (186,666) (102,679) (298,209) (111,543) Total shareholders' equity 1,746,234 1,441,788 See accompanying notes to the unaudited consolidated financial statements. Page 4 New Gold Inc. Consolidated statements of cash flows Three and nine month periods ended September 30 (Expressed in thousands of U.S. dollars) (Unaudited) Three months ended Nine months ended September 30 September 30 2009 2008 2009 2008 $ Operating activities Net earnings (loss) 4,101 (148,853) (186,666) (143,814) Loss from discontinued operations 1,995 166,858 5,527 175,287 Items not involving cash Goodwill impairment charge (Note 4 (a)) - - 189,634 - Unrealized and realized gain on gold contracts (1,177) - (9,338) - Unrealized gain on fuel contracts 104 - (679) - Unrealized foreign exchange loss 4,427 (13,011) 36,361 (11,068) Depreciation and depletion 14,701 6,855 34,207 11,593 Stock option expense 1,909 2,534 4,846 5,712 Future income and mining taxes (3,461) (9,543) (211) (9,199) Gain on redemption of long-term debt - - (14,236) - Other 1,310 578 2,657 1,417 Gain on investments (5,288) - (14,616) - Change in non-cash working capital (Note 13) (12,619) (10,802) (22,861) (24,181) Cash provided by (used in) continuing operations 6,002 (5,384) 24,625 5,747 Cash provided by (used in) discontinued operations 352 (5,075) 5,982 (798) Investing activities Mining interests (16,470) (52,265) (76,353) (64,616) Purchase of short-term investment - - (5,996) - Cash acquired in business combination and asset acquisition (Note 4 (a)) - - 20,735 134,195 Receipt of accrued interest on investments - - 4,716 - Proceeds from settlement of investments 5,996 - 13,285 - Cash provided by (used in) continuing operations (10,474) (52,265) (43,613) 69,579 Cash provided by (used in) discontinued operations (788) (1,641) (2,054) (6,108) Financing activities Common shares issued 103,826 1,817 103,982 1,847 Repayment of borrowings (3,092) (10,000) (7,841) (10,000) Redemption of long-term debt - - (25,575) - Proceeds from marketable securities - - - 32,440 Cash provided by (used in) continuing operations 100,734 (8,183) 70,566 24,287 Cash provided by (used in) discontinued operations - 4,500 (7,000) 8,500 Effect of exchange rate changes on cash and cash equivalents 6,255 - 8,995 - Increase (decrease) in cash and cash equivalents 102,081 (68,048) 57,501 101,207 Cash and cash equivalents, beginning of period 141,088 319,179 185,668 149,924 Cash and cash equivalents, end of period 243,169 251,131 243,169 251,131 Comprised of Cash and cash equivalents of continuing operations 242,586 247,417 242,586 247,417 Cash and cash equivalents of discontinued operations 583 3,714 583 3,714 243,169 251,131 243,169 251,131 Cash and cash equivalents are comprised of Cash 63,496 37,592 63,496 37,592 Short-term money market instruments 179,673 213,539 179,673 213,539 243,169 251,131 243,169 251,131 Supplemental cash flow information (Note 13) See accompanying notes to the unaudited consolidated financial statements. Page 5 New Gold Inc. Notes to the consolidated financial statements September 30, 2009 (Tabular amounts expressed in thousands of U.S. dollars, except share and per share amounts) (Unaudited) 1.Description of business and nature of operations The Company is a gold producer engaged in gold mining and related activities including acquisition, exploration, extraction, processing and reclamation.The Company’s assets are comprised of the Mesquite mine in the United States (“U.S.”), the Cerro San Pedro mine in Mexico, the Peak mine in Australia, and the Amapari mine in Brazil.Significant development projects include the New Afton copper-gold project in Canada and a 30% interest in the El Morro copper-gold project in Chile. On
